IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Lee Brantley,                  :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Pennsylvania Board of Probation        :
and Parole and the Pennsylvania        :
Department of Corrections,             :    No. 1372 C.D. 2016
                        Respondents    :    Submitted: April 28, 2017


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                 FILED: August 8, 2017

            William Lee Brantley (Brantley) petitions this Court for review of the
Pennsylvania Board of Probation and Parole’s (Board) June 21, 2016 decision
denying his request for administrative relief. Brantley is represented by Wayne
County Public Defender, Steven E. Burlein, Esquire (Counsel), who has filed a
Motion for Leave to Withdraw as Counsel (Withdrawal Application). After review,
we deny Counsel’s Withdrawal Application.
            Brantley is an inmate at the State Correctional Institution (SCI) at
Waymart (SCI-Waymart). On March 12, 1999, Brantley was sentenced to 5 to 10
years of incarceration for robbery (Original Sentence). On April 8, 2002, Brantley
was paroled to Joseph E. Coleman Center, a community corrections center (CCC).
On May 8, 2003, Brantley was recommitted as a technical parole violator to SCI-
Graterford. On February 2, 2004, Brantley was paroled to the Kintock-Erie, a CCC
(Kintock-Erie). On July 5, 2004, Brantley absconded from Kintock-Erie and failed to
return. On July 31, 2004, Brantley was arrested on bank robbery charges. He was
convicted of those charges on July 12, 2005, and was sentenced to 144 months of
incarceration in a federal institution and 3 years of probation.
             On January 12, 2015, Brantley was transferred to SCI-Waymart. On
April 1, 2015, the Board notified Brantley that, on February 26, 2015, it voted to
recommit him as a technical parole violator to serve 6 months backtime and to
recommit him as a convicted parole violator to serve the unexpired term of his
Original Sentence. The Board calculated Brantley’s maximum sentence release date
as October 16, 2018.      On April 29, 2015, Brantley submitted an administrative
remedies form wherein he challenged the Board’s calculation, specifically objecting
to the Board’s failure to credit his time in Kintock-Erie. On November 10, 2015, the
Board held a hearing to take evidence regarding the nature of Brantley’s stay at
Kintock-Erie. On December 30, 2015, the Board issued its decision denying Brantley
credit for time spent at Kintock-Erie.
             On January 21, 2016, Brantley filed an administrative remedies form
challenging the Board’s authority to recalculate his maximum release date, as well as
the Board’s calculations of his backtime owed.             Brantley also submitted a
memorandum of law in support of his argument that the Board lacked authority to
place parolees into CCCs such as Kintock-Erie. Brantley also argued that he is
entitled to backtime for the periods April 8, 2002 to September 11, 2002, September
11, 2002 to October 11, 2002, and February 2, 2004 to July 5, 2004 during which he
alleged he was in good standing with the Board. On June 21, 2016, the Board issued
its decision denying Brantley relief.




                                            2
              On August 16, 2016, Brantley, pro se, filed a petition for review1 in this
Court, wherein he alleged the Board erred in denying him credit for the periods April
8, 2002 to September 11, 2002, September 11, 2002 to October 11, 2002, and
February 2, 2004 to July 5, 2004. He further averred that the Board lacked authority
to recalculate his maximum release date and to place parolees in CCCs, and
improperly calculated his backtime.2           By September 9, 2016 Order, this Court
appointed Counsel.         On January 23, 2017, Counsel filed his Withdrawal Application
and an Anders brief.3
              Initially,

              [w]hen evaluating a petition for leave to withdraw as
              appointed counsel for a parolee challenging a revocation
              decision, our first task is to determine whether counsel
              satisfied the following procedural requirements: (i) he must
              notify the inmate of his request to withdraw; (ii) he must
              furnish the inmate with a copy of a brief in accordance with
              Anders . . . , or a no-merit letter; and (iii) he must advise the
              inmate of his right to retain new counsel or raise any new
              points he might deem worthy of consideration by
              submitting a brief on his own behalf.



       1
         On July 13, 2016, Brantley filed a mandamus action with this Court seeking reversal of the
Board’s June 21, 2016 decision. This Court dismissed the mandamus action, but preserved the July
13, 2016 filing date for Brantley’s petition for review.
       2
         “Our scope of review of the Board’s decision denying administrative relief is limited to
determining whether necessary findings of fact are supported by substantial evidence, an error of
law was committed, or constitutional rights have been violated.” Fisher v. Pa. Bd. of Prob. &
Parole, 62 A.3d 1073, 1075 n.1 (Pa. Cmwlth. 2013).
       3
         Anders v. State of Cal., 386 U.S. 738 (1967). Where there is a constitutional right to
counsel, court-appointed counsel seeking to withdraw must submit an Anders brief that
              (1) provide[s] a summary of the procedural history and facts, with
              citations to the record; (2) refer[s] to anything in the record that
              counsel believes arguably supports the appeal; (3) set[s] forth
              counsel’s conclusion that the appeal is frivolous; and (4) states
              counsel’s reasons for concluding that the appeal is frivolous.
Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).
                                                3
Miskovitch v. Pa. Bd. of Prob. & Parole, 77 A.3d 66, 69 (Pa. Cmwlth. 2013).4
              Here, Counsel represents in his Anders brief that he has satisfied the
technical requirements for withdrawal.             Counsel attached to his Withdrawal
Application his January 20, 2017 letter to Brantley transmitting the Anders brief and
Withdrawal Application, and his proof of service. In the letter, Counsel informed
Brantley that Counsel reviewed the issue Brantley appealed, together with the subject
record, and found no merit in Brantley’s position. Counsel further advised Brantley
in the letter of Brantley’s right to answer or object to the Anders brief and/or
Withdrawal Application. Finally, in the letter, Counsel notified Brantley of his right
to proceed pro se or to hire a private attorney.
              Notwithstanding, we find that Counsel did not satisfy the procedural
prerequisites for withdrawal. Although Counsel in his Anders brief maintains that
Brantley’s request for credit while at Kintock-Erie from February 2, 2004 to July 5,
2004 lacks merit and explains the basis for this contention, he does not address the
merits of Brantley’s claims for credit during the periods April 8, 2002 to September
11, 2002 and September 11, 2002 to October 11, 2002. In addition, counsel failed to
address Brantley’s claims that the Board lacked authority to recalculate his maximum
release date and place parolees in CCCs, and improperly calculated his backtime.
Accordingly, we conclude that Counsel has not satisfied the procedural prerequisites
for his withdrawal, and therefore deny Counsel’s Withdrawal Application.

       4
          Because Brantley has only a statutory right to counsel, counsel need only submit a no-
merit letter in support of a petition to withdraw.
                 A no-merit letter must set forth: (i) the nature and extent of counsel’s
                 review of the case; (ii) each issue that the inmate wishes to raise on
                 appeal; and (iii) counsel’s explanation of why each of those issues is
                 meritless. . . . We will not deny a motion to withdraw in cases where
                 a no-merit letter is sufficient but counsel has instead chosen to submit
                 an Anders brief; we will instead judge the case by the lack of merit
                 standard inherent in a no-merit letter.
Miskovitch, 77 A.3d at 69-70.
                                               4
             Counsel’s Withdrawal Application is denied without prejudice. Counsel
has 30 days to either file an amended Withdrawal Application and Anders brief that
adequately addresses each of the issues raised in Brantley’s request for administrative
relief, or submit a brief on the merits.

                                           ___________________________
                                           ANNE E. COVEY, Judge




                                              5
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Lee Brantley,                     :
                          Petitioner      :
                                          :
                   v.                     :
                                          :
Pennsylvania Board of Probation           :
and Parole and the Pennsylvania           :
Department of Corrections,                :   No. 1372 C.D. 2016
                        Respondents       :


                                       ORDER

             AND NOW, this 8th day of August, 2017, Wayne County Public
Defender, Steven E. Burlein, Esquire’s (Counsel) Motion for Leave to Withdraw as
Counsel is DENIED. Counsel is granted 30 days from the date of this Order to either
file a renewed application to withdraw and an amended Anders v. State of Cal., 386
U.S. 738 (1967) brief, or submit a brief on the merits.


                                       ___________________________
                                       ANNE E. COVEY, Judge